DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 16, the word “crimping” renders the claim vague and indefinite, because it does not provide the state or property of the referred fiber but an action and thus it is unclear if the term has been used as “crimped” or “crimping” is part of the claimed process.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16 and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ide et al., (hereafter Ide), WO 2018/0110059 A1, equivalent reference EP 3556937 A1 has been used as the translation in view of Mitchell, et al., (hereafter Mitchell), US Patent No. 6,010,595 and evidenced by any of Kumar et al., (hereafter Kumar), in Multiple-Input Multiple-Output Paper Machine System Control Using Fuzzy-PID Tuned Controller” and M. Hubbe in “Mini Encyclopedia of Papermaking Wet-end Chemistry.” .
	With regard to claims 16 and 19-24, Ide teaches a continuous process for the making of wet-laid papers that can be used in a filter media, such as for cigarette filter and other products; see ¶-[0069]. The paper is made with a blend of pulp fibers and cellulose ester staple fibers; see abstract and ¶-[0041]. Ide also teaches the same type of cellulose ester, i.e. cellulose acetate (¶-[0025]), and having length and diameter, DPF, falling within the claimed range, i.e., from not less than 1.5 to less than 8; see ¶-[0028]-[0029], in combination/mixture with wood fibers as the pulp fibers; see ¶-[0032]. Ide teaches the non-round CE Staple fibers; see ¶-[0029] which teaches y-shaped cross-section and teaches that the CE staple fibers can be crimped; see ¶-[0025]. Ide also teaches that the fibers can be co-refined, i.e., Ide teaches that S1, which is the blend of fibers can be refined to increase the entanglement of the fibers; see ¶-[0079]. Note that if the fibers were refined separately then there would not be such entanglement or the entanglement would not be improved, i.e., the fibers would just laid in top of each other. Moreover, Mitchell teaches that the blend is sent to a refiner chest, which is as it is well-known a chest/tank that feeds the refiner and thus the co-refining is implicit in the reference. This is more clearly disclosed by Mitchell which teaches the co-refining of the blend; see example 1, part shown below for applicants’ convenience:
 
    PNG
    media_image1.png
    500
    506
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    286
    370
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    236
    516
    media_image3.png
    Greyscale

	As it can be seen from the figures, shown by the evidentiary references, Hubbe and Kumar, that after the refiners the pulp goes to a Mixing/blend Chest and Machine Chest and then refined again and that refined stock/pulp is sent to another tank, the stuff Box in which other additives are added. Therefore the addition of additives to the co-refined in the mixing chest, which is downstream of the refiner pulp  to the co-refined fibers taught by Ide in view of Mitchell would have been obvious to one of ordinary skill in the art since this is a common and necessary unit operation in the making of paper by the wet-laying process. Ide teaches the use of additives, such as binders, i.e., an adhesive; see ¶-[0034] and other additives, such as sizing agents, colorants/dyes, etc.; see ¶-[0042].
	As to the diameter of the CE Staple fibers there is a correlation of the diameter and denier given by the formula the formula                         
                            ∅
                             
                            
                                
                                    m
                                    i
                                    c
                                    r
                                    o
                                    n
                                    s
                                
                            
                            =
                            11.89
                            *
                            
                                
                                    
                                        D
                                        e
                                        n
                                        i
                                        e
                                        r
                                    
                                    
                                        ρ
                                         
                                        
                                            
                                                g
                                            
                                            
                                                
                                                    
                                                        c
                                                        m
                                                    
                                                    
                                                        3
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                     
in which ρ is the density, which for cellulose acetate the density  falls between 1.27 through 1.35 g/cc, and using 1.30 as the mean density (see column 2, lines 40-41 and 52 of Ellery), gives values greater than 1 micron, 1000 nm, e.g., for DPF , Ø=10.42 microns; for 10 DPF Ø=27.74 microns.
	Ide also teaches that the CE staple fiber can be made by any known spinning process, e.g. (dry, i.e., solvent spun, wet and melt); see ¶-[0026].
		Regarding to claim 18, Ide is silent with regard to the consistency of the composition/stock/furnish, but optimizing the consistency of the stock is within the levels of ordinary skill in the art. This is especially true when the consistency of the thick stock in papermaking stock/furnish is within the claimed range.1 Note that refining the fibers at the consistency of claim 18 is known and considered obvious absent a showing of unexpected results. 
Response to Arguments
Applicant’s arguments with regard to the rejection over Ellery have been fully considered and are persuasive.  The rejection Under 35 USC §103 over Ellery of September 21, 2021 has been withdrawn. 
Applicant's arguments filed December 21, 2021 with regard to the 103 rejection over Ide et al., have been fully considered but they are not persuasive.
Applicants argue that while Ide teaches individually features of the claims, Ide does not teach or suggest the benefits of the combination of features claimed, since they results in benefits with were unexpected as shown in the tables A and B of the Remark. The arguments are not convincing, because while it might be true that tables show unexpected results, the claims are not commensurable in scope with such results, since the results were obtained for very specific set of conditions, e.g., amount, DPF, length of the CE staple fibers, and the claims are broader than the unexpected results ranges. Applicants must also explain why the showing is commensurate in scope with the claimed subject matter. See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). Applicants have not directed us to evidence that establishes why the relatively few examples presented in the specification would have been representative of the scope of the claimed invention. Applicants have not explained why the results achieved in the specification would have been unexpected by one of ordinary skill in the art, see In re Freeman, 474 F.2d 1318, 1324, 177 USPQ 139, 143 (CCPA 1973); In re Klosak, 455 F.2d 1077, 1080, 173 USPQ 14, 16 (CCPA 1972). This is especially significant in this case where the cited reference discloses the preparation of similar paper compositions that have related properties.
The claims would be allowed if they are amended to be within the scope of the unexpected results or evidence, e.g.. Affidavit/Declaration, is provided showing that the unexpected results are also obtained in the broad range of the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Process of making products comprising a blend of cellulose and cellulose ester staple fibers.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188.  The examiner can normally be reached on MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF


    
        
            
    

    
        1 The examiner takes official notice of this fact and would provide proof when necessary.